Citation Nr: 0213649	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of head 
injury, including laceration of the right eye, right ear, and 
an injury to the left hip.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office in Reno, 
Nevada.


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  By rating decision in April 1954, entitlement to service 
connection for residuals of head injury, including laceration 
of the right eye, right ear, and an injury to the left hip, 
was denied; the veteran did not appeal.

3.  The evidence submitted since the April 1954 rating 
decision pertinent to the claim for service connection for 
residuals of head injury, including laceration of the right 
eye, right ear, and an injury to the left hip, does not bear 
directly and substantially on the specific matter under 
consideration because it does not establish a current 
disability of residuals of head injury, including laceration 
of the right eye, right ear, and an injury to the left hip, 
and it does not address direct service connection of 
residuals of head injury, including laceration of the right 
eye, right ear, and an injury to the left hip; it is not, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to finally decide the 
merits of the claim.

4.  The veteran has a current disability of sleep apnea; 
sleep apnea was not shown in service.

5. There is no medical evidence of a nexus between 
postservice sleep apnea and the veteran's service or any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The April 1954 rating decision, which denied service 
connection for residuals of head injury, including laceration 
of the right eye, right ear, and an injury to the left hip, 
is final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 
2(a), Part II, Par. III, Department of Veterans Affairs 
Regulation 1008.

2.  New and material evidence has not been submitted since 
the April 1954 rating decision pertinent to the claim for 
service connection for residuals of head injury, including 
laceration of the right eye, right ear, and an injury to the 
left hip, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104 
(2001), 3.156 (2001).

3.  A disability due to sleep apnea was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
April 2000 rating decision, the July 2000 Statement of the 
Case (SOC), and the September 2001 supplemental SOC, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claims. The RO sent the veteran a letter 
dated in May 2001 requesting any additional medical records 
pertinent to his claims or information sufficient to enable 
the RO to obtain the records.  The veteran did not respond to 
indicate that additional Government or private medical 
records exist that could substantiate the veteran's claims.  
Accordingly, since all identified records have been 
associated with the file, the Board concludes that the 
requirement that VA notify the claimant of each of their 
respective duties to obtain the records is satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has considered the necessity of obtaining a medical 
examination or opinion, but has determined that neither is 
necessary for disposition of the appeal.  Specifically, a 
medical examination or opinion is not needed because the 
record does not indicate that the veteran suffered from sleep 
apnea in service and there is no indication that sleep apnea 
may be associated with an established event, injury or 
disease in service or with another service-connected 
disability.  Accordingly, with respect to the duty to assist, 
the Board finds that the evidence of record, which includes 
VA and private medical records, is sufficient to dispose of 
the issue on appeal.  

Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 19.112 (1982).  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever, is greater.  Otherwise, the 
determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156, 19.118, 
19.153 (1982).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001).

At the time the RO made its decision in May 1954, the record 
included only service medical records.  Service medical 
records show that the veteran underwent an enlistment 
examination in December 1950 and was found qualified for 
enlistment.  Records include a summary of records from S.J. 
Hospital.  The summary discloses that the veteran was 
admitted to S.J. for four days in November 1951.  His chief 
complaint was an accident.  The final diagnosis was 
laceration, face, scalp, hands; contusion, left hip; cerebral 
concussion.  The summary also indicates that no operations 
were performed.  X-rays of the skull and facial bones were 
interpreted to show all normal findings.  X-rays of the left 
shoulder were interpreted to show a slight irregularity of 
the inferior aspect of the glenoid fossa, but were otherwise 
unremarkable.  X-rays of the left hip were interpreted to 
show the bony structure within normal limits and the 
surrounding soft tissues intact.  Record show that the 
veteran underwent a discharge physical examination in 
December 1953.  The clinical evaluation was normal.

Since the April 1954 rating decision, the veteran has 
submitted records of treatment from K. Hospital VA Medical 
Center (VAMC) in Reno, Nevada, and outpatient treatment 
records from VAMC Reno records.  Records from K. Hospital 
reflect that the veteran underwent a polysomnogram (sleep 
test) in June 1999.  The results of the diagnostic portion of 
the portable polysomnogram recording were interpreted to show 
moderate sleep apnea.  VAMC records show the veteran 
presented to either the respiratory therapy or the ENT (Ears, 
Nose, and Throat) Clinic in November 1999, June 2000, and 
August 2000.  The veteran indicated at his June 2000 visit 
that an ENT doctor told him years ago that he should have his 
"throat trimmed."  The veteran gave a history of having 
gained weight.

II.  Analysis

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board must presume that the evidence submitted by and on 
behalf of the claimant is credible.  King v. Brown, 5 Vet. 
App. 19 (1993).

The record as it existed prior to April 1954 indicates that 
the veteran was involved in an accident, which resulted in a 
laceration to the face, scalp, and hands, a contusion to the 
left hip, and a cerebral concussion.  The evidence submitted 
after April 1954 is negative for any complaint, treatment, or 
diagnosis of residuals of these injuries. 

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when certain basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  On of 
these elements is that there must be competent medical 
evidence of a current disability (a medical diagnosis).  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App.  223, 225 (1992).  Another of these 
elements is that there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  The Board finds that while this case 
law regarding a well-grounded claim is no longer controlling 
for the proposition that the claimant must come forward 
initially with these three elements to establish a well-
grounded claim, this case law with respect to what 
constitutes "competent" evidence to establish critical 
facts remains both compelling and controlling.  

The RO informed the veteran in April 1954 that service 
connection for residuals of head injury, including laceration 
of the right eye, right ear, and an injury to the left hip, 
was not granted because no residual injuries of the head and 
back were not shown either at separation or currently.  A 
careful review of the evidence indicates that, although new, 
the evidence is not material to the issue of service 
connection for residual disability from in service injuries, 
i.e., laceration, face, scalp, hands; contusion, left hip; 
cerebral concussion, because the records are silent as to any 
reference to residuals.  The newly submitted records, by 
themselves or in combination with other evidence, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim. Accordingly, the Board finds 
that new and material evidence has not been submitted and the 
claim for service connection for residuals of head injury, 
including laceration of the right eye, right ear, and an 
injury to the left hip, is not reopened.

A review of the record shows that the veteran has a current 
diagnosis of sleep apnea.  However, the record does not 
reflect that the veteran's sleeping disorder is related to 
service.  Service medical records disclose no complaints, 
treatment, or diagnosis of any sleeping disturbance in 
service.  Post-service records show that the diagnosis of 
moderate sleep apnea resulted from sleep tests conducted in 
1999.  This represents the first diagnosis of sleep apnea of 
record.  The Board notes that this diagnosis occurred some 45 
years after the veteran separated from service without any 
record of complaint or treatment in the interim.  VA records 
do not indicate any relationship between the veteran's 
service and sleep apnea; rather the history provided by the 
veteran indicates that the sleep apnea is related to the 
veteran's increasing weight.  Accordingly, the Board finds no 
basis for service connection for sleep apnea.
 
Finally, the Board must emphasize that it has no doubt about 
the veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that he 
has a current disability related to service.   Ultimately, 
however, the Board must conclude that the medical evidence in 
this case is controlling and is simply overwhelmingly against 
the claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.


ORDER

New and material evidence not having been received to reopen 
the veteran's claim for service connection for residuals of 
head injury, including laceration of the right eye, right 
ear, and an injury to the left hip, the claim is not 
reopened.

Entitlement to service connection for sleep apnea is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

